Citation Nr: 1700437	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's prostate cancer was not present during service or for many years thereafter. 

2.  The Veteran's personnel records do indicate that he served at Camp Lejeune or Camp Lake, North Carolina. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune or Camp Lake, North Carolina, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309; 17.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in February 2012, notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

Here, the Veteran's STRs and VA medical records have been obtained and associated with the Veteran's claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was not afforded a VA examination to assess the nature and relationship of the Veteran's prostate cancer in relationship to his service or alleged exposure to contaminated water at Camp Lejeune.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  Here, the evidence does not establish the second McLendon element.  Evidence does not establish the Veteran experienced an event, injury, or diseases associated with his prostate cancer while in service.  Additionally, the evidence does not establish the Veteran served in Camp Lejeune or Camp Lake, North Carolina.  Thus, VA was not required to afford the Veteran with a medical evaluation, and has met its duty to assist the Veteran.

The Veteran declined a hearing before a Veteran's Law Judge.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.


Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to toxic herbicides.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Prostate cancer is one such disease.  38 C.F.R. § 3.309(e) (2016).

Presumptive service connection for prostate as a result of toxic herbicide exposure is warranted if the requirements of 38 C.F.R. §   3.307(a)(6) (2015) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) (2016) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2016) for herbicide-related diseases is applicable.

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard. In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.  See VBA Manual M21-1, IV.ii.2.C.5.o.

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

The Board notes that there is a pending, but yet to be finalized or implemented, proposal to add the following diseases as presumptively service connected to contaminated drinking water at Camp Lejeune: adult leukemia; aplastic anemia and other myelodysplastic syndromes; bladder cancer; kidney cancer; liver cancer; multiple myeloma; non-Hodgkin's lymphoma; and Parkinson's disease. See 81 Fed. Reg. 62419  (Sept. 9, 2016).  Prostate cancer is not among those listed.

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The Veteran filed a claim for service connection for prostate cancer in January 2012.  In October 2012, he asserted it was due to exposure to contaminated water at Camp Lejeune, North Carolina. 

The Veteran's medical records indicate that he was diagnosed with prostate cancer in March 2005 and had a radical prostatectomy in July 2005.  These medical records establish a disability. 

However, a review of the Veteran's service treatment recodes does not indicate any in-service event, injury, or disease related to his prostate cancer.  There are not any records of treatment or complaints regarding the Veteran's prostate.  Additionally, the Veteran does not assert he had any treatment or complaints regarding his prostate while in service.  

The Veteran did assert his prostate cancer was related to contaminated water at Camp Lejeune.  The Veteran was requested to identify his periods of service at Camp Lejeune and any records that may verify that service in an October 2012 letter.  The Veteran did not respond to the letter.  Additionally, the AOJ requested the Veteran's entire personnel record to determine if the Veteran had service at Camp Lejeune or Camp Lake, North Carolina.  

A review of the Veteran's personnel record and STRs does not indicate the Veteran served at Camp Lejeune or Camp Lake, North Carolina; although, documentation of the places of the Veteran's service is included in personnel records.  It is expected that the all the Veteran's places of service would be documented in his personnel record.  The absence of an entry regarding service in Camp Lejeune or Camp Lake, North Carolina, is thus indicative that such service did not occur.  See Horn v. Shinseki, 25 Vet. App. 231, 239 and note 7 (2012) (citing Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011), and Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring)).  The Board finds the absence of documentation of service at Camp Lejeune outweighs the Veteran's non-specific assertions of service at Camp Lejeune.  

As a preponderance of the evidence is against finding service at Camp Lejeune, and there is no evidence of any other event, injury, or disease in service concerning the Veteran's prostate cancer, the second Hickson element is not established, and service connection on a direct basis cannot be granted for the Veteran's prostate cancer. 

As a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion the etiology of his prostate cancer. As such, his lay opinion does not constitute competent medical evidence and lacks probative value. 38 U.S.C.A. § 1153 (a); 38 C.F.R. §§ 3.303 (a), 3.159(a); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 303.


Additionally, the Board has considered whether the Veteran may be entitled to a presumptive service connection for prostate cancer due to herbicide exposure.  The Veteran's service records do not indicate that he serviced in the country of Vietnam or any other area where a presumption of herbicide exposure would apply.  The Veteran does not claim and the record does not support actual herbicide exposure.  In the absence of a presumption of herbicide exposure and any evidence of actual herbicide exposure, presumptive service connection cannot be granted because the prerequisite herbicide exposure has not been established.  


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


